J-A18039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: JOSEPHINE T. WALSH                     IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


                                                  No. 2012 MDA 2013


                   Appeal from the Order October 23, 2013
              In the Court of Common Pleas of Columbia County
                     Orphans' Court at No(s): 73 OC 2013


BEFORE: LAZARUS, J., WECHT, J., and MUSMANNO, J.

JUDGMENT ORDER BY LAZARUS, J.:               FILED SEPTEMBER 16, 2014

      This matter arises from an incapacity proceeding brought with respect

to appellant Josephine Walsh, during the course of which her son, John

Walsh, sought a court order requiring that Josephine submit to a mental

evaluation. The court granted the order on October 23, 2013, and Josephine

filed a timely notice of appeal.



appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).     The court ordered that the statement be

filed of record within thirty days, served pursuant to Rule 1925(b)(1), and

that any issues not properly included in the statement, timely filed and

served pursuant to Pa.R.A.P. 1925(b), shall be deemed waived. Accordingly,

                                        le 1925(b). The lower court docket
J-A18039-14



      Although the reproduced record submitted by the appellant contains a

copy of a Rule 1925(b) statement, a review of the certified record suggested

that the statement had not been filed of record in the trial court as required

by both the court order and Rule 1925(b)(1).      Accordingly, on August 7,

2014, this Court issued an order pursuant to Rule 1925(c)(1), remanding the



statement had, in fact, been filed of record. After a hearing, and by order

dated August 22, 2014, the trial court concluded that, although the appellant

had served its Rule 1925(b) statement upon the trial court, it had not been

filed of record.



statement of errors complained of on appeal complies with the requirements

of Rule 1925(b), and the docket reflects compliance with Rule 236(b), an



results in the waiver of all issues on appeal in a civil matter.   See In re

Estate of Boyle, 77 A.3d 674 (Pa. Super. 2013).         Accordingly, because

appellant failed to file her Rule 1925(b) statement of record in the trial

court, we are constrained to find her appellate issues waived.




                                    -2-
J-A18039-14



Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2014




                          -3-